Exhibit 10.36

 

AMENDMENT NO. 2 TO
FOURTH AMENDED AND RESTATED LOAN AGREEMENT

 

AGREEMENT, made as of the 9th day of May, 2003, by and among:

 

NATIONAL CONSUMER COOPERATIVE BANK, a corporation chartered by Act of Congress
of the United States which conducts business under the trade name National
Cooperative Bank (the “Borrower”);

 

The Banks which have executed this Agreement (individually, a “Bank” and,
collectively, the “Banks”);

 

FLEET NATIONAL BANK, as Administrative Agent for the Banks (in such capacity,
together with its successors in such capacity, the “Agent”); and

 

SUNTRUST BANK, as Syndication Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as
Documentation Agent and FLEET SECURITIES, INC., as Lead Arranger.

 

W I T N E S S E T H:

 

WHEREAS:

 

(A)                              The Borrower, the Agent and the banks signatory
thereto (the “Existing Banks”) entered into a certain Fourth Amended and
Restated Loan Agreement dated as of February 12, 2002, which was amended
pursuant to Amendment No. 1 to Fourth Amended and Restated Loan Agreement dated
as of February 10, 2003 (as so amended, the “Original Loan Agreement”; the
Original Loan Agreement, as amended hereby, and as it may hereafter be further
amended, modified or supplemented, is hereinafter referred as the “Loan
Agreement”);

 

(B)                                The Borrower wishes to amend the Original
Loan Agreement to, among other things, (i) extend the A Commitment Termination
Date to May 7, 2006, and (ii) extend the B Commitment Termination Date to May 7,
2004, and the Banks and the Agent are willing to amend and supplement the
Original Loan Agreement on the terms and conditions hereinafter set forth;

 

(C)                                Simultaneously with the execution and
delivery hereof, each of The Bank of Nova Scotia and Bank of Scotland (each, a
“New Bank” and together, the “New Banks”) has agreed to make loans to the
Borrower in the amounts set forth opposite its name on its signature page hereto
and the Borrower desires to accept the Total Commitment of each New Bank and to
cause the New Banks to be added as a “Bank” to the Original Loan Agreement as
amended hereby, and the Agent and the Banks are agreeable to the addition of the
New Banks;

 

--------------------------------------------------------------------------------


 

(D)                               Certain of the Existing Banks desire to change
their respective Total Commitment (as between its A Commitment and B Commitment)
to the amounts set forth opposite its name on its signature page hereto and the
Borrower desires to accept such changes in the Total Commitment of each of them;
and

 

(E)                                 All capitalized terms used herein which are
not otherwise defined herein shall have the respective meanings ascribed thereto
in the Original Loan Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


ARTICLE 1.                                            CHANGES IN TOTAL
COMMITMENTS.


 


SECTION 1.1                             TOTAL COMMITMENTS.  FROM AND AFTER THE
DATE HEREOF, FOR PURPOSES OF THE LOAN AGREEMENT, THE TOTAL COMMITMENT OF EACH
BANK SHALL BE THE SUM OF THE AMOUNTS SET FORTH OPPOSITE EACH BANK’S NAME ON THE
SIGNATURE PAGES HERETO AS THE SAME MAY BE REDUCED PURSUANT TO THE TERMS OF THE
LOAN AGREEMENT, AND, WITH RESPECT TO EACH BANK (OTHER THAN THE NEW BANKS) SUCH
AMOUNT SHALL SUPERSEDE AND BE DEEMED TO AMEND THE AMOUNT OF SUCH BANK’S
RESPECTIVE TOTAL COMMITMENT AS SET FORTH OPPOSITE ITS NAME ON THE SIGNATURE
PAGES TO THE ORIGINAL LOAN AGREEMENT.


 


SECTION 1.2                             NEW BANKS.  EACH NEW BANK AGREES WITH
THE BORROWER, THE BANKS AND THE AGENT THAT (I) IT WILL ABIDE BY THE TERMS OF THE
ORIGINAL LOAN AGREEMENT, AS AMENDED HEREBY, AND (II) THE LOAN AGREEMENT SHALL BE
BINDING UPON, INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY AND AGAINST IT.


 


SECTION 1.3                             ADJUSTMENT OF OUTSTANDING LOANS.  IF ANY
LOANS ARE OUTSTANDING UNDER THE ORIGINAL LOAN AGREEMENT ON THE DATE HEREOF, THE
BANKS SHALL ON THE DATE HEREOF, AT THE DIRECTION OF THE AGENT, MAKE APPROPRIATE
ADJUSTMENTS AMONG THEMSELVES IN ORDER TO INSURE THAT THE AMOUNT (AND TYPE) OF
THE LOANS OUTSTANDING TO THE BORROWER FROM EACH BANK UNDER THE LOAN AGREEMENT
(AS OF THE DATE HEREOF) ARE PROPORTIONATE TO THE AGGREGATE AMOUNT OF ALL OF THE
TOTAL COMMITMENTS, AFTER GIVING EFFECT TO THE ADDITIONAL TOTAL COMMITMENT OF THE
NEW BANKS AND THE CHANGE OF THE AMOUNTS OF THE TOTAL COMMITMENT OF CERTAIN OF
THE BANKS.  THE BORROWER AGREES AND CONSENTS TO THE TERMS OF THIS SECTION 1.2.


 


ARTICLE 2.                                            AMENDMENTS TO ORIGINAL
LOAN AGREEMENT; FIRST SUBSTITUTED NOTES.


 


SECTION 2.1                                                           THE
ORIGINAL LOAN AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 

(a)                                  The phrase “the amount set forth opposite
such Bank’s name on the signature pages hereto” appearing in the definition of
the terms “A Commitment” and “B Commitment” in Article 1 of the Original Loan
Agreement shall be deemed to refer to the amounts set forth opposite each Bank’s
name on the signature pages hereto.

 

(b)                                 The definition of “A Commitment Termination
Date” appearing in Article 1 is amended by deleting the date “February 11, 2005”
and substituting therefor the date “May 7, 2006”.

 

2

--------------------------------------------------------------------------------


 

(c)                                  The definition of “B Commitment Termination
Date” appearing in Article 1 is amended by deleting the date “May 12, 2003” and
substituting therefor the date “May 7, 2004”.

 

(d)                                 Section 2.13 is deleted in its entirety and
there is substituted therefor the following:

 

“(a)                            The A Loans made by each Bank shall be evidenced
by a single promissory note of the Borrower (each, a “First Substituted A Note”
and, collectively, the “First Substituted A Notes”) in substantially the form of
Exhibit A-1 annexed to Amendment No. 2 to Fourth Amended and Restated Loan
Agreement dated as of May 9, 2003 by and among the Borrower, the banks signatory
thereto and the Agent (“Amendment No. 2”).  Each First Substituted A Note shall
be dated the date of Amendment No. 2, shall be payable to the order of such Bank
in a principal amount equal to such Bank’s A Commitment as in effect on the date
of Amendment No. 2 and shall otherwise be duly completed. All A Loans made by
each Bank hereunder and all payments and prepayments made on account of the
principal thereof, and all conversions of such A Loans shall be recorded by such
Bank on the schedule attached to the relevant First Substituted A Note (provided
that any failure by such Bank to make any such endorsement shall not affect the
obligations of the Borrower hereunder or under such First Substituted A Note in
respect of such A Loans).

 

(b)                                 The B Loans made by each Bank shall be
evidenced by a single promissory note of the Borrower (each, a “First
Substituted B Note” and, collectively, the “First Substituted B Notes”) in
substantially the form of Exhibit A-2 annexed to Amendment No. 2.  Each First
Substituted B Note shall be dated the date of Amendment No. 2, shall be payable
to the order of such Bank in a principal amount equal to such Bank’s B
Commitment as in effect on the date of Amendment No. 2 and shall otherwise be
duly completed.  All B Loans made by each Bank hereunder and all payments and
prepayments made on account of the principal thereof, and all conversions of
such B Loans shall be recorded by such Bank on the schedule attached to the
relevant First Substituted B Note (provided that any failure by such Bank to
make any such endorsement shall not affect the obligations of the Borrower
hereunder or under such First Substituted B Note in respect of such B Loans).

 

(c)                                  The Swing Line Loans made by the Swing Line
Lender shall be evidenced by a single promissory note of the Borrower (the
“First Substituted Swing Line Note”) substantially in the form of Exhibit A-3
annexed to Amendment No. 2.  The First Substituted Swing Line Note shall be
dated the date of Amendment No. 2, shall be payable to the order of the Swing
Line Lender in a principal amount equal to the Swing Line Loan Commitment and
shall be otherwise duly completed. All Swing Line Loans made by the Swing Line
Lender hereunder and all payments and prepayments on account of the principal
thereof shall be recorded by the Swing Line Lender on the schedule attached to
the First Substituted Swing Line Note (provided, that any failure by the Swing
Line Lender

 

3

--------------------------------------------------------------------------------


 

to make such endorsement shall not affect the obligations of the Borrower
hereunder or under the First Substituted Swing Line Note).”

 

(e)                                  Subsection 6.9(e) is deleted in its
entirety and there is substituted therefor the following:

 

“(e)                            With respect to the Borrower, Paid-in-Capital in
NCB Financial Corporation, a Delaware corporation, in an amount not greater than
twenty-five (25%) percent of Consolidated Adjusted Net Worth.”

 

(f)                                    Subsection 6.9(f) is deleted in its
entirety and there is substituted therefor the following:

 

“(f)                              With respect to the Borrower at all times,
Investments in Subsidiaries (other than as set forth in subsection 6.9(e) above
and excluding SPV’s and secured loans to NCB Capital) in an aggregate amount
with respect to all such Subsidiaries of not greater than fifteen (15%) percent
of Consolidated Adjusted Net Worth.”

 

(g)                                 Schedule 7.1 to the Original Loan Agreement
is amended by adding the following sentence at the end of paragraph 2 set forth
therein:

 

“In addition, the Borrower may make voluntary prepayments of the Class A Notes
beginning in 2003 in an amount not to exceed $1,000,000 in any fiscal year, if
such prepayment(s) would not otherwise constitute an Event of Default under
Section 8.5 hereof.”

 


SECTION 2.2                                   IN ORDER TO EVIDENCE THE LOANS AND
THE SWING LINE LOAN, AS AMENDED HEREBY, THE BORROWER SHALL EXECUTE AND DELIVER
TO EACH BANK, AS THE CASE MAY BE, SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY
HEREOF, PROMISSORY NOTES PAYABLE TO THE ORDER OF SUCH BANK IN SUBSTANTIALLY THE
FORM OF EXHIBITS A-1, A-2 AND A-3 (IN THE CASE OF THE SWING LINE LENDER) ANNEXED
HERETO (HEREINAFTER REFERRED TO INDIVIDUALLY AS A “FIRST SUBSTITUTED NOTE” AND
COLLECTIVELY AS THE “FIRST SUBSTITUTED NOTES”).  EACH OF THE BANKS (OTHER THAN
THE NEW BANKS) SHALL, UPON THE EXECUTION AND DELIVERY BY THE BORROWER OF ITS
APPLICABLE FIRST SUBSTITUTED NOTES AS HEREIN PROVIDED, MARK THE NOTES DELIVERED
TO IT IN CONNECTION WITH THE ORIGINAL LOAN AGREEMENT “REPLACED BY FIRST
SUBSTITUTED NOTE” AND RETURN THEM TO THE BORROWER.


 


SECTION 2.3                                   (A)                            ALL
REFERENCES IN THE ORIGINAL LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT TO THE
“LOAN(S)”, THE “A NOTE(S)”, THE “B NOTE(S)”, THE “SWING LINE NOTE”, THE
“NOTE(S)” AND THE “LOAN DOCUMENTS” SHALL BE DEEMED TO REFER RESPECTIVELY, TO THE
LOAN(S) AS AMENDED HEREBY, THE FIRST SUBSTITUTED A NOTE(S), THE FIRST
SUBSTITUTED B NOTE(S), THE FIRST SUBSTITUTED SWING LINE NOTE, THE FIRST
SUBSTITUTED NOTE(S) AND THE LOAN DOCUMENTS AS DEFINED IN THE ORIGINAL LOAN
AGREEMENT TOGETHER WITH, AND AS AMENDED BY, THIS AMENDMENT NO. 2, THE FIRST
SUBSTITUTED NOTES AND ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS DELIVERED
PURSUANT THERETO OR IN CONNECTION THEREWITH.

 

4

--------------------------------------------------------------------------------


 

(b)                                 All references in the Original Loan
Agreement and the other Loan Documents to the “Loan Agreement”, and also in the
case of the Original Loan Agreement to “this Agreement”, shall be deemed to
refer to the Original Loan Agreement, as amended hereby.

 


SECTION 2.4                                   THE ORIGINAL LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL EACH BE DEEMED AMENDED AND SUPPLEMENTED HEREBY TO
THE EXTENT NECESSARY, IF ANY, TO GIVE EFFECT TO THE PROVISIONS OF THIS
AGREEMENT.


 


ARTICLE 3.                    REPRESENTATIONS AND WARRANTIES.


 

The Borrower hereby confirms, reaffirms and restates to each of the Banks and
the Agent all of the representations and warranties set forth in Article 3 of
the Original Loan Agreement as if such representations and warranties were made
as of the date hereof, except for changes in the ordinary course of business
which, either singly or in the aggregate, are not materially adverse to the
business or financial condition of the Borrower.

 


ARTICLE 4.                    CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT.


 

This Amendment No. 2 to Fourth Amended and Restated Loan Agreement shall become
effective on the date of the fulfillment (to the satisfaction of the Agent) of
the following conditions precedent:

 

(a)                                  This Amendment No. 2 shall have been
executed and delivered to the Agent by a duly authorized representative of the
Borrower, the Agent and each Bank.

 

(b)                                 The Borrower shall have executed and
delivered to each Bank its First Substituted A Note and First Substituted B Note
and with respect to the Swing Line Lender, the First Substituted Swing Line
Note.

 

(c)                                  The Agent shall have received a Compliance
Certificate from the Borrower dated the date hereof and the matters certified
therein, including, without limitation, that after giving effect to the terms
and conditions of this Amendment No. 2, no Default or Event of Default shall
exist, shall be true.

 

(d)                                 Shea & Gardner, counsel to the Borrower,
shall have delivered its legal opinion to the Agent, in form and substance
satisfactory to the Agent and its counsel.

 

(e)                                  The Agent shall have received copies of the
following:

 

(i)                                     Copies of all corporate action taken by
the Borrower to authorize the execution, delivery and performance of this
Amendment No. 2, the First Substituted Notes and the transactions contemplated
hereby, certified by its secretary;

 

(ii)                                  A certificate from the secretary of the
Borrower to the effect that the By-laws of the Borrower delivered to the Agent
pursuant to the Original Loan Agreement have not been amended since the date of
such delivery and that such document is in full force and effect and is true and
correct as of the date hereof; and

 

5

--------------------------------------------------------------------------------


 

(iii)                               An incumbency certificate (with specimen
signatures) with respect to the Borrower.

 

(f)                                    All legal matters incident hereto shall
be satisfactory to the Agent and its counsel.

 


ARTICLE 5.                                            MISCELLANEOUS.


 


SECTION 5.1                                   ARTICLE 10 OF THE ORIGINAL LOAN
AGREEMENT.  THE MISCELLANEOUS PROVISIONS UNDER ARTICLE 10 OF THE ORIGINAL LOAN
AGREEMENT, TOGETHER WITH THE DEFINITION OF ALL TERMS USED THEREIN, AND ALL OTHER
SECTIONS OF THE ORIGINAL LOAN AGREEMENT TO WHICH ARTICLE 10 REFERS ARE HEREBY
INCORPORATED BY REFERENCE AS IF THE PROVISIONS THEREOF WERE SET FORTH IN FULL
HEREIN, EXCEPT THAT (I) THE TERMS “LOAN AGREEMENT”, “NOTE(S)” AND “LOAN”, SHALL
BE DEEMED TO REFER, RESPECTIVELY, TO THE ORIGINAL LOAN AGREEMENT, AS AMENDED
HEREBY, THE FIRST SUBSTITUTED NOTE(S) AND THE LOANS, AS AMENDED HEREBY; (II) THE
TERM “THIS AGREEMENT” SHALL BE DEEMED TO REFER TO THIS AGREEMENT; AND (III) THE
TERMS “HEREUNDER” AND “HERETO” SHALL BE DEEMED TO REFER TO THIS AGREEMENT.


 


SECTION 5.2                                   CONTINUED EFFECTIVENESS.  EXCEPT
AS AMENDED HEREBY, THE ORIGINAL LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE
HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS AND SHALL REMAIN IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


SECTION 5.3                                   COUNTERPARTS. THIS AGREEMENT MAY
BE EXECUTED BY THE PARTIES HERETO IN ONE OR MORE COUNTERPARTS, EACH OF WHICH
SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date first above written.

 

 

 

NATIONAL CONSUMER COOPERATIVE BANK,

 

D/B/A NATIONAL COOPERATIVE BANK

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Richard L. Reed

 

 

Title:

Managing Director, Chief Financial

 

 

 

Officer and Treasurer

 

[SIGNATURES CONTINUED ON FOLLOWING PAGES]

 

6

--------------------------------------------------------------------------------


 

A Commitment

FLEET NATIONAL BANK,

 

as Administrative Agent and as a Bank,

$22,500,000

and as Swing Line Lender

 

 

 

 

B Commitment

By:

 

 

 

 

Name:

Thomas J. Levy

$22,500,000

 

Title:

Senior Vice President

 

 

 

 

 

 

A Commitment

CREDIT SUISSE FIRST BOSTON

 

Cayman Islands Branch

 

$12,500,000

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

B Commitment

By:

 

 

 

 

Name:

 

 

$12,500,000

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A Commitment

COOPERATIEVE CENTRALE

 

 

RAIFFEISEN-BOERENLEENBANK

 

$12,500,000

B.A., “Rabobank International”,

 

 

New York Branch

 

 

 

 

 

B Commitment

By:

 

 

 

 

Name:

 

 

$12,500,000

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

A Commitment

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

$17,500,000

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

B Commitment

 

 

 

$17,500,000

 

 

 

 

 

 

 

 

 

 

 

A Commitment

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Documentation Agent and as a Bank

$20,000,000

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

B Commitment

 

 

 

 

 

 

 

$20,000,000

 

 

 

 

 

 

 

A Commitment

ALLFIRST BANK, a division of

 

Manufacturers and Traders Trust Co.

 

 

 

 

$12,500,000

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

B Commitment

 

 

 

$12,500,000

 

 

 

 

 

 

 

A Commitment

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

$10,000,000

 

 

 

 

By

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

B Commitment

 

 

 

$10,000,000

 

 

 

 

--------------------------------------------------------------------------------


 

A Commitment

SUNTRUST BANK, as Syndication Agent

 

and as a Bank

$20,000,000

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

B Commitment

 

 

 

 

 

 

 

$20,000,000

 

 

 

 

 

 

 

A Commitment

ISRAEL DISCOUNT BANK OF NEW YORK

 

 

 

 

$5,000,000

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

B Commitment

 

 

 

 

 

 

 

$5,000,000

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

A Commitment

CREDIT LYONNAIS NEW YORK BRANCH

 

 

 

 

$17,500,000

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

B Commitment

 

 

 

 

 

 

 

$17,500,000

 

 

 

 

 

 

 

 

 

 

 

A Commitment

KBC BANK N.V.

 

 

3

--------------------------------------------------------------------------------


 

$10,000,000

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

B Commitment

By:

 

 

 

 

Name:

 

 

$10,000,000

 

Title:

 

 

 

 

 

 

 

 

 

 

A Commitment

THE BANK OF NOVA SCOTIA

 

 

 

 

 

$10,000,000

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

B Commitment

 

 

 

 

 

 

 

$10,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A Commitment

BANK OF SCOTLAND

 

 

 

 

 

$5,000,000

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

B Commitment

 

 

 

 

 

 

 

$5,000,000

 

 

 

 

 

EXHIBITS

 

A-1                            Form of First Substituted A Note

A-2                            Form of First Substituted B Note

A-3                            Form of First Substituted Swing Line Note

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A-1 TO AMENDMENT NO. 2
TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
FLEET NATIONAL BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS

 

FORM OF FIRST SUBSTITUTED A NOTE

 

[A Commitment Amount]

 

Due May 7, 2006

 

FOR VALUE RECEIVED, NATIONAL CONSUMER COOPERATIVE BANK D/B/A NATIONAL
COOPERATIVE BANK (the “Borrower”), hereby promises to pay to the order of
[                                 ] (the “Bank”) by payment to the Agent for the
account of the Bank the principal sum of [amount of A Commitment]
($                  ) Dollars (or such lesser amount as shall equal the
aggregate unpaid principal amount of the A Loans made by the Bank under the Loan
Agreement hereinafter defined, shown on the schedule annexed hereto and any
continuation thereof), in lawful money of the United States of America and in
immediately available funds on the date or dates determined as provided in the
Loan Agreement but in no event later than May 7, 2006.

 

The Borrower further promises to pay to the order of the Bank by payment to the
Agent for the account of the Bank interest on the unpaid principal amount of
each Loan from the date such Loan is made until paid in full, payable at such
rates and at such times as provided for in the Loan Agreement.

 

The Bank has been authorized by the Borrower to record on the schedules annexed
to this A Note (or on any continuation thereof) the amount, type, due date and
interest rate of each A Loan made by the Bank under the Loan Agreement and the
amount of each payment or prepayment of principal and the amount of each payment
of interest of each such A Loan received by the Bank, it being understood,
however, that failure to make any such notation shall not affect the rights of
the Bank or the obligations of the Borrower hereunder or under the Loan
Agreement in respect of such Loans. Such notations shall be deemed correct,
absent manifest error.

 

This A Note is one of the Notes referred to in the Fourth Amended and Restated
Loan Agreement dated as of February 12, 2002, as amended by Amendment No. 1 to
Fourth Amended and Restated Loan Agreement dated as of February 10, 2003 and
Amendment No. 2 to Fourth Amended and Restated Loan Agreement dated as of May 9,
2003 (as so amended, the “Loan Agreement”) among the Borrower, the Banks and
Fleet National Bank, as Administrative Agent for the Banks and evidences the A
Loans made by the Bank thereunder.  This First Substituted A Note supersedes and
is given in substitution for the A Note dated February 12, 2002 made by the
Borrower to the order of the Bank in the original principal amount of
$                    but does not constitute a novation, extinguishment or
termination of the obligations evidenced thereby.

 

--------------------------------------------------------------------------------


 

Capitalized terms used in this A Note have the respective meanings assigned to
them in the Loan Agreement.

 

Upon the occurrence of an Event of Default under the Loan Agreement, the
principal hereof and accrued interest hereon shall become, or may be declared to
be, forthwith due and payable in the manner, upon the conditions and with the
effect provided in the Loan Agreement.

 

The Borrower may at its option prepay all or any part of the principal of this A
Note before maturity upon and subject to the terms provided in the Loan
Agreement.

 

The Borrower agrees to pay costs of collection and reasonable attorneys’ fees in
case default occurs in the payment of this A Note.

 

Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.

 

This A Note has been executed and delivered this 9th day of May, 2003 in New
York, New York, and shall be construed in accordance with and governed by the
internal laws of the State of New York.

 

 

 

NATIONAL CONSUMER COOPERATIVE BANK
D/B/A NATIONAL COOPERATIVE BANK

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE TO FIRST SUBSTITUTED A NOTE
MADE BY NATIONAL CONSUMER COOPERATIVE BANK
IN FAVOR OF                     

 

This Note evidences the Loans made under the within described Agreement, in the
principal amounts, of the types (Prime Rate Loans or LIBOR Loans) and on the
dates set forth below, subject to the payments or prepayments set forth below:

 

 

Date Made

 

Principal
Amount
of Loan

 

Due Date
of Loan

 

Interest Rate
on Loan

 

Amount of
Payment

 

Balance
Outstanding

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2 TO AMENDMENT NO. 2
TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
FLEET NATIONAL BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS

 

FORM OF FIRST SUBSTITUTED B NOTE

 

[B Commitment Amount]

 

Due May 7, 2004

 

FOR VALUE RECEIVED, NATIONAL CONSUMER COOPERATIVE BANK D/B/A NATIONAL
COOPERATIVE BANK (the “Borrower”), hereby promises to pay to the order of
[                                 ] (the “Bank”) by payment to the Agent for the
account of the Bank the principal sum of [amount of B Commitment]
($                ) Dollars (or such lesser amount as shall equal the aggregate
unpaid principal amount of the B Loans made by the Bank under the Loan Agreement
hereinafter defined, shown on the schedule annexed hereto and any continuation
thereof), in lawful money of the United States of America and in immediately
available funds on the date or dates determined as provided in the Loan
Agreement but in no event later than May 7, 2004.

 

The Borrower further promises to pay to the order of the Bank by payment to the
Agent for the account of the Bank interest on the unpaid principal amount of
each Loan from the date such Loan is made until paid in full, payable at such
rates and at such times as provided for in the Loan Agreement.

 

The Bank has been authorized by the Borrower to record on the schedules annexed
to this B Note (or on any continuation thereof) the amount, type, due date and
interest rate of each B Loan made by the Bank under the Loan Agreement and the
amount of each payment or prepayment of principal and the amount of each payment
of interest of each such B Loan received by the Bank, it being understood,
however, that failure to make any such notation shall not affect the rights of
the Bank or the obligations of the Borrower hereunder or under the Loan
Agreement in respect of such Loans. Such notations shall be deemed correct,
absent manifest error.

 

This B Note is one of the Notes referred to in the Fourth Amended and Restated
Loan Agreement dated as of February 12, 2002, as amended by Amendment No. 1 to
Fourth Amended and Restated Loan Agreement dated as of February 10, 2003 and
Amendment No. 2 to Fourth Amended and Restated Loan Agreement dated as of May 9,
2003 (as so amended, the “Loan Agreement”) among the Borrower, the Banks, and
Fleet National Bank, as Administrative Agent for the Banks and evidences the B
Loans made by the Bank thereunder.  This First Substituted B Note supersedes and
is given in substitution for the B Note dated February 12, 2002 made by the
Borrower to the order of the Bank in the original principal amount of
$                   but does not constitute a novation, extinguishment or
termination of the obligations evidenced thereby.

 

--------------------------------------------------------------------------------


 

Capitalized terms used in this B Note have the respective meanings assigned to
them in the Loan Agreement.

 

Upon the occurrence of an Event of Default under the Loan Agreement, the
principal hereof and accrued interest hereon shall become, or may be declared to
be, forthwith due and payable in the manner, upon the conditions and with the
effect provided in the Loan Agreement.

 

The Borrower may at its option prepay all or any part of the principal of this B
Note before maturity upon and subject to the terms provided in the Loan
Agreement.

 

The Borrower agrees to pay costs of collection and reasonable attorneys’ fees in
case default occurs in the payment of this B Note.

 

Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.

 

This B Note has been executed and delivered this 9th day of May, 2003 in New
York, New York, and shall be construed in accordance with and governed by the
internal laws of the State of New York.

 

 

 

NATIONAL CONSUMER COOPERATIVE BANK
D/B/A NATIONAL COOPERATIVE BANK

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

 

SCHEDULE TO FIRST SUBSTITUTED B NOTE
MADE BY NATIONAL CONSUMER COOPERATIVE BANK
IN FAVOR OF                            

 

This Note evidences the Loans made under the within described Agreement, in the
principal amounts, of the types (Prime Rate Loans or LIBOR Loans) and on the
dates set forth below, subject to the payments or prepayments set forth below:

 

Date Made

 

Principal
Amount
of Loan

 

Due Date
of Loan

 

Interest Rate
on Loan

 

Amount of
Payment

 

Balance
Outstanding

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-3 TO AMENDMENT NO. 2

TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT

BY AND AMONG

NATIONAL CONSUMER COOPERATIVE BANK

CERTAIN BANKS NAMED THEREIN

AND

FLEET NATIONAL BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS

 

FORM OF FIRST SUBSTITUTED SWING LINE NOTE

 

$20,000,000

 

Due May 7, 2004

 

FOR VALUE RECEIVED, NATIONAL CONSUMER COOPERATIVE BANK D/B/A NATIONAL
COOPERATIVE BANK (the “Borrower”), hereby promises to pay to the order of FLEET
NATIONAL BANK (the “Bank”) by payment to the Bank the principal sum of TWENTY
MILLION DOLLARS ($20,000,000) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Swing Line Loans made by the Bank under
the Loan Agreement hereinafter defined, shown on the schedule annexed hereto and
any continuation thereof), in lawful money of the United States of America and
in immediately available funds on the date or dates determined as provided in
the Loan Agreement but in no event later than May 7, 2004.

 

The Borrower further promises to pay to the order of the Bank by payment to the
Bank interest on the unpaid principal amount of each Swing Line Loan from the
date such Swing Line Loan is made until paid in full, payable at such rates and
at such times as provided for in the Loan Agreement.

 

The Bank has been authorized by the Borrower to record on the schedules annexed
to this Swing Line Note (or on any continuation thereof) the amount, due date
and interest rate of each Swing Line Loan made by the Bank under the Loan
Agreement and the amount of each payment of principal and the amount of each
payment of interest of each such Swing Line Loan received by the Bank, it being
understood, however, that failure to make any such notation shall not affect the
rights of the Bank or the obligations of the Borrower hereunder or under the
Loan Agreement in respect of such Swing Line Loans. Such notations shall be
deemed correct, absent manifest error.

 

This Swing Line Note is the Swing Line Note referred to in the Fourth Amended
and Restated Loan Agreement dated as of February 12, 2002, as amended by
Amendment No. 1 to Fourth Amended and Restated Loan Agreement dated as of
February 10, 2003, and Amendment No. 2 to Fourth Amended and Restated Loan
Agreement dated as of May 9, 2003 (as so amended, the “Loan Agreement”) among
the Borrower, the Banks and Fleet National Bank, as Administrative Agent for the
Banks and evidences the Swing Line Loans made by the Bank thereunder.

 

Capitalized terms used in this Swing Line Note have the respective meanings
assigned to them in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

Upon the occurrence of an Event of Default, under the Loan Agreement, the
principal hereof and accrued interest hereon shall become, or may be declared to
be, forthwith due and payable in the manner, upon the conditions and with the
effect provided in the Loan Agreement.

 

The Borrower agrees to pay costs of collection and reasonable attorneys’ fees in
case default occurs in the payment of this Swing Line Note.

 

Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.

 

This Swing Line Note has been executed and delivered this 9th day of May, 2003
in New York, New York, and shall be construed in accordance with and governed by
the internal laws of the State of New York.

 

 

 

NATIONAL CONSUMER COOPERATIVE BANK
D/B/A NATIONAL COOPERATIVE BANK

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE TO FIRST SUBSTITUTED SWING LINE NOTE
MADE BY NATIONAL CONSUMER COOPERATIVE BANK
IN FAVOR OF FLEET NATIONAL BANK

 

This Swing Line Note evidences the Swing Line Loans made under the within
described Agreement, in the principal amounts, and on the dates set forth below,
subject to the payments set forth below:

 

 

Date Made

 

Principal
Amount
of Loan

 

Due Date
of Loan

 

Interest Rate
on Loan

 

Amount of
Payment

 

Balance
Outstanding

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------